DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3 are pending in the instant application.

Priority
This application is a DIV of 15/944,616 filed on April 3, 2018, now U.S. Patent No. 10,603,348, which is a continuation of U.S. App. No. 15/621,078 filed on June 13, 2017, now U.S. Patent No. 9,962,421, which is a divisional, of U.S. App. No. 13/322,494 filed on April 20, 2012, abandoned, which is a 371 National Stage Entry of International App. No. PCT/MY2010/000089 filed on May 26, 2010, which claims priority to Malaysian App. No. Pl/2009/2142 filed on May 26, 2009.
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 02/28/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Specification/Drawings
The Drawings are objected to for containing illegible FIGs 1, 3, and 9.  Applicants need to file an amendment to the FIGs of the Drawings to fix all the illegible labels in the FIGs.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter (i.e. a combination of natural products). Based upon an 

Applicants are kindly asked to review the Myriad Guidance set forth by the USPTO on March 4, 2014:  http://WWW.uspto.gov/patents/law/exam/myriad-mayo guidance.pdf.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on March 4, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. __, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)).
In regards to determining patent eligible subject matter for claims involving a judicial exception, the following factors are employed:Factors that weigh toward eligibility (significantly different):a) Claim is a product claim reciting something that initially appears to be a natural product, but after analysis is determined to be non-naturally occurring and markedly different in structure from naturally occurring products.b) Claim recites elements/steps in addition to the judicial exception(s) that impose meaningful limits on claim scope, i.e., the elements/steps narrow the scope of the claim so that others are not substantially foreclosed from using the judicial exception(s).
Factors that weigh against eligibility (not significantly different):g) Claim is a product claim reciting something that appears to be a natural productthat is not markedly different in structure from naturally occurring products.h) Claim recites elements/steps in addition to the judicial exception(s) at a high level of generality such that substantially all practical applications of the judicial exception(s) are covered.i) Claim recites elements/steps in addition to the judicial exception(s) that must beused/taken by others to apply the judicial exception(s).j) Claim recites elements/steps in addition to the judicial exception(s) that are well-understood, purely conventional or routine in the relevant field.k) Claim recites elements/steps in addition to the judicial exception(s) that are 
 	Applicant's claims 1-3 are drawn to a composition comprising caffeoylshikimic acid, hydroxytyrosol, hydroxybenzoic acid, said caffeoylshikimic acids and their derivatives extracted from any part of oil palm including but not confined to the vegetation liquor of palm oil milling and palm oil mill effluent.  According to Applicant’s specification (Abstract and FIG 8), a palm extract containing the caffeoylshikimic acids, protocatechuic acid, hydroxytyrosol, hydroxybenzoic acid, caffeoylshikimic acids and their derivatives.  The composition does not demonstrate different functionality from the caffeoylshikimic acids, and their derivatives. The extraction process does not change the natural products of caffeoylshikimic acids and their derivatives, protocatechuic acid, hydroxytyrosol, hydroxybenzoic acid, p- hydroxybenzoic acid, 5-0-caffeoylshikimic acid, 4-0-caffeoylshikimic acid and 3-0- caffeoylshikimic acid. Therefore, the claimed composition of claims 1-3 is no significantly different from the product of nature of judicial exception. Therefore, all the compounds included in the claimed compositions of claims 1-3 are originated from palm extracts and are natural products, the judicial exceptions. As such, the claimed invention falls under the ‘judicial exception’ (Association for Molecular Pathology v. Myriad, 569 U.S. __ (2013)). Consequently, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and the judicial exceptions. Therefore, the claimed invention of claims 1-3 is not considered to be patent eligible subject matter, and is not patentable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 1-3 are rejected under 35 U.S.C. 112(b), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Specifically, claim 1 contains the phrase “their derivatives extracted from any part of oil palm including but not confined to the vegetation liquor of palm oil milling and palm oil mill effluent”.  By definition in chemistry, “a derivative” is a substance or compound obtained from, or regarded as derived from, another substance or compound. However, the instant claim and specification do not describe the method of extracting the oil palm for extracting.  In addition, claim 1 contains the term “including but not confined to”.  It is not clear what claim 1 is confined to.  In addition, the term “their derivatives” is not clearly defined because “their” can be interpreted as “hydroxytyrosol, hydroxybenzoic acid, and caffeoylshikimic acids” or “caffeoylshikimic acids”.  Therefore, the scope of ingredients comprised in the claimed composition are not clearly defined.  Claim 1 is indefinite.  Claims 2-3 depending on claim 1 are rejected accordingly. The term “their derivatives” is interpreted as “caffeoylshikimic acid derivatives, hydroxytyrosol derivatives, hydroxybenzoic acid derivatives” in light of Abstract of Applicant’s specification. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 depends on claim 1 and further defines the composition further contains at least one of the following: hydroxytyrosol, p-hydroxybenzoic acid, 5-0-caffeoylshikimic acid, 4-0 caffeoylshikimic acid and 3-0 caffeoylshikimic acid.  Claim 3 fails to further limit claim 1 because claim 1 is drawn to a composition comprises at least 3 components (i.e. caffeoylshikimic acid, hydroxytyrosol, and hydroxybenzoic acid), while claim 3 claims a composition which can contain only one component selected from hydroxytyrosol, p-hydroxybenzoic acid, 5-0-caffeoylshikimic acid, 4-0 caffeoylshikimic acid and 3-0 caffeoylshikimic acid. Therefore, claim 3 fails to further limit claim 1.  

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ziouti et al. Biologia Plantarunn (1996), 38(3), p451-457.

Claim 3 is drawn to a composition contains at least one of the following: hydroxytyrosol, p-hydroxybenzoic acid, 5-0-caffeoylshikimic acid, 4-0 caffeoylshikimic acid and 3-0 caffeoylshikimic acid.

Ziouti et al. discloses an extracting composition of palm by HPLC which contains 5-caffeoylshikimic acid, 4-caffeoylshikimic acid and 3-caffeoylshikimic acid, see Abstract and Figs. 1A-1B at pages 451, and 453.    
	
Conclusions
Claims 1-3 are rejected.
The Drawings are objected to.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/YONG L CHU/Primary Examiner, Art Unit 1731